UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 75-0571592 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5444 Westheimer Road 77056-5306 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-2000 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $1 per share New York Stock Exchange 7.55% Depositary Shares New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesPNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No P Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesPNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not con­tained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information state­ments incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerPAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNo P The aggregate market value of the Common Stock held by non-affiliates of the Registrant as of June 30, 2008 was $3,029,851,720 (based on the closing sales price of Common Stock on the New York Stock Exchange on June 30, 2008).For purposes of this calculation, shares held by non-affiliates exclude only those shares beneficially owned by executive officers, directors and stockholders of more than 10% of the Common Stock of the Company. The number of shares of the registrant's Common Stock outstanding on February 24, 2009 was 124,047,270. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s proxy statement for its annual meeting of stockholders that is scheduled to be held on May 28, 2009 are incorporated by reference into Part III. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-K DECEMBER 31, 2008 Table of Contents Page Glossary. PART I 1 ITEM 1. Business. 2 ITEM 1A. Risk Factors. 17 ITEM 1B. Unresolved Staff Comments. 28 ITEM 2. Properties. 28 ITEM 3. Legal Proceedings. 28 ITEM 4. Submission of Matters to a Vote of Security Holders. 28 PART II ITEM 5. Market for the Registrant’s Common Stock, Related Stockholder Matters and Issuer Purchases of Equity Securities. 29 ITEM 6. Selected Financial Data. 32 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 33 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 61 ITEM 8. Financial Statements and Supplementary Data. 64 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 64 ITEM 9A. Controls and Procedures. 64 ITEM 9B. Other Information. 66 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 66 ITEM 11. Executive Compensation. 66 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 66 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 66 ITEM 14. Principal Accountant Fees and Services. 66 PART IV ITEM 15. Exhibits, Financial Statement Schedules. 67 Signatures. 72 Index to the Consolidated Financial Statements. F-1 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology commonly used in this annual report on Form 10-K are defined as follows: BcfBillion cubic feet Bcf/dBillion cubic feet per day Btu British thermal units CCE Holdings
